Citation Nr: 0907171	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-05 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1. Entitlement to service connection for right ear hearing 
loss.

2. Entitlement to service connection for sleep apnea, claimed 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to April 
1987 and from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in November 
2005 and January 2007 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Des Moines, Iowa.

Timely appeals were also filed with regard to entitlement to 
total disability rating due to individual unemployability 
(TDIU rating) and the rating assigned for service-connected 
PTSD.  A TDIU rating, as well as a disability evaluation of 
100 percent for service-connected PTSD, were subsequently 
granted by the RO, which was a full grant of the benefits 
sought on appeal.  Additionally, the Veteran filed a notice 
of disagreement with the effective date assigned for the TDIU 
rating and entitlement to Dependents' Educational Assistance 
prior to January 3, 2006, and a statement of the case (SOC) 
was issued.  The file does not reflect that the Veteran 
perfected this appeal.  Consequently, these issues are no 
longer before the Board.


FINDINGS OF FACT

1. The medical evidence of record does not demonstrate that 
the Veteran has a current disability of hearing loss in the 
right ear as defined by VA regulations.

2.  Sleep apnea is not etiologically related to service-
connected PTSD.


CONCLUSIONS OF LAW

1. Right ear hearing loss was not incurred in or aggravated 
by the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2. Sleep apnea was not shown to be proximately due to or the 
result of service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in her possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  18 Vet. App. 112 (2004).  
Nevertheless, during the course of the appeal, 38 C.F.R. § 
3.159(b) was revised to eliminate the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).  Thus, any defect in notice as to this element 
is considered harmless.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the Veteran was 
provided with a VCAA notification letter in May 2005 with 
respect to her right ear claim and in August 2006 with 
respect to her sleep apnea claim.  Each letter was prior to 
the respective unfavorable AOJ decisions issued in November 
2005 and January 2007.  An additional letter was sent in 
October 2006 regarding the sleep apnea claim.

The Board observes that the pre-adjudicatory VCAA notice 
issued in May 2005 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist her in developing her claims, and her and VA's 
obligations in providing such evidence for consideration.  
The August 2006 letter advised her of all VCAA elements, 
including the evidence necessary to establish service 
connection of a secondary basis.  

With regard to the notice requirements under Dingess/Hartman, 
a March 2006 letter provided proper notice as to the 
substantiation of disability ratings and effective dates.  
The Board acknowledges the defective timing of this notice 
with respect to the Veteran's right ear hearing loss claim, 
but finds no prejudice to the Veteran has resulted.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  However, 
as the Board herein concludes that the preponderance of the 
evidence is against the Veteran's service connection claims, 
all questions as to the assignment of disability ratings and 
effective dates are rendered moot.  Therefore, the Board 
finds that the Veteran was provided with all necessary notice 
under VCAA prior to the initial adjudication of her claims. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing her 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, private medical records, and the 
reports of September 2005, April 2005, and April 2006 VA 
examinations were reviewed by both the AOJ and the Board in 
connection with adjudication of her claim.  The Veteran has 
not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of the claims. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

The Veteran contends that she has hearing loss in the right 
ear that is a result of military service and that her sleep 
apnea is related to her service-connected PTSD.  Therefore, 
she argues that service connection is warranted for right ear 
hearing loss and sleep apnea.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 
Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)	A
ggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

See also Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that the Veteran was specifically informed of 
the evidence necessary to establish secondary service 
connection, to include being advised that she must show that 
her sleep apnea had gotten worse, as contrasted by symptoms.  
Thus, the Board finds that the Veteran was made aware that 
she must show a change in severity of her sleep apnea as a 
result of her service-connected PTSD and that to consider the 
regulation in evaluating her sleep apnea claim is not 
prejudicial.  See Bernard.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Right ear

With regard to the Veteran's right ear hearing loss, the 
Board observes that service connection is in effect for 
hearing loss in the left ear, which was granted in the 
November 2005 rating decision.  However, service connection 
for hearing loss in the right ear was denied, and the Veteran 
thereafter appealed that decision. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for 
a hearing loss where the Veteran can establish a nexus 
between her current hearing loss and a disability or injury 
she suffered while she was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

The Board observes that the Veteran has reported acoustic 
trauma in the military while serving in the Persian Gulf War 
as a truck driver.  Although the Veteran's service treatment 
records do not contain any documentation as to noise 
exposure, the Veteran is competent to describe the nature and 
extent of her in-service noise exposure and such is 
consistent with her military occupational specialty as noted 
in her service records.  See 38 C.F.R. § 3.159(a)(2); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

The September 2005 VA examiner noted that loss of hearing in 
the left ear was apparent in the service treatment records, 
but did not indicate similar loss was documented in the right 
ear.  Moreover, post-service VA treatment records do not 
demonstrate hearing loss in the right ear as defined by VA 
regulations.  At the September 2005 VA audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
10
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The Veteran was diagnosed with 
mild high frequency sensorineural hearing loss in the right 
ear at this examination.  Therefore, the Board does not find 
that the contemporary medical evidence demonstrates a current 
hearing loss in the right ear as defined by 38 C.F.R. § 
3.385.   

The Board acknowledges that the decibel thresholds exhibited 
by the Veteran at the September 2005 VA examination are 
higher than displayed at a March 1991 audiological 
examination.  However, a loss of hearing acuity over time 
does not in and of itself qualify the hearing loss as a 
disability under VA regulations.  Hearing impairment under VA 
regulations is determined by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). The decibel loss 
reported at the September 2005 VA examination simply does not 
meet the minimum decibel loss required to constitute hearing 
loss under VA regulations.  Accordingly, the Board concludes 
that the Veteran does not have a current disability of 
hearing loss in the right ear.  Where there is no disability, 
there can be no entitlement to compensation.  See Degmetich 
v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).   

Sleep apnea

Initially, the Board notes that the Veteran has a current 
diagnosis of PTSD and obstructive sleep apnea, confirmed by 
sleep studies.  A CPAP machine was prescribed, although, the 
Veteran indicated that she could not use the mask because it 
aggravated her PTSD symptoms.  At the April 2006 VA 
examination, the Veteran indicated that she was, in fact, 
seeking a higher rating for her PTSD, as her sleep apnea 
aggravated her PTSD symptoms.  However, there is no competent 
medical evidence suggesting that the Veteran's sleep apnea is 
a result of her service-connected PTSD.  

First, the Board notes that the Veteran's VA mental health 
treatment records repeatedly show complaints of sleep 
disturbance, which was therein associated with her anxiety, 
leg muscle spasms, and nightmares.  However, these records do 
not suggest that the Veteran's sleep disturbance as discussed 
was related to a separate physiological disorder, such as 
sleep apnea, but rather that the disturbed sleep was a direct 
symptom of her psychological disorder.  Further, the Board 
observes that the October 2006 VA examiner opined that the 
Veteran's sleep apnea was not a result of her service-
connected PTSD.  The rationale for this opinion was a review 
of the relevant medical literature and examination of the 
Veteran.  

An April 2007 psychiatric opinion reiterated that opinion, 
also indicating that the research did not support the 
contention that sleep apnea was caused by PTSD.  
Additionally, an April 2007 respiratory examiner opined that 
it is less likely than not that the Veteran's sleep apnea was 
permanently aggravated by her PTSD.  The examiner noted that, 
although the Veteran was sometimes awakened from nightmares 
by her sleep apnea, it does not happen every night.  
Additionally, the examiner reported that the Veteran's 
anxiety from her PTSD prevents her from using the CPAP 
machine prescribed for her sleep apnea.  Nevertheless, 
impairment of treatment for a disorder by a service-connected 
disability does not equal causation or aggravation of the 
underlying disorder by the service-connected disability.

Finally, the Board acknowledges the medical literature the 
Veteran has submitted with regard to a relationship between 
sleep apnea and PTSD.  However, this literature addresses 
such relationship in general only and is not relevant the 
Veteran's particular symptoms and medical history.  Moreover, 
the Board notes that this literature actually suggests that 
PTSD symptoms may improve through treatment of sleep 
disorders.  Secondary service connection is based on the 
claimed disorder being aggravated by the service-connected 
disorder, not the claimed disorder aggravating the service-
connected disorder. 

III. Other considerations

Thus, the only evidence that the Veteran has hearing loss in 
the right ear and that her sleep apnea is due to her service-
connected PTSD is her own statements.  Laypersons are 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent 
evidence showing right ear hearing loss as defined by 38 
C.F.R. § 3.385 or of a causal relationship between the 
Veteran's PTSD and her sleep apnea, her claims must be 
denied.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as there is no competent and 
probative evidence in favor of the Veteran's claims, the 
preponderance of the evidence is against the Veteran's claims 
for service connection for right ear hearing loss and 
obstructive sleep apnea.  Therefore, the benefit of the doubt 
doctrine is not applicable in the instant appeal, and her 
service connection claims must be denied.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7. 
ORDER

Service connection for right ear hearing loss is denied.

Service connection for sleep apnea, claimed as secondary to 
service-connected PTSD is denied.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


